Name: Council Regulation (EEC) No 3931/86 of 18 December 1986 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1987 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 365/8 24. 12. 86Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3931/86 of 18 December 1986 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1987 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by the 1985 Act of Accession, and in particular Article 15 (5), Having regard to the proposal from the Commission, Whereas Article 15 ( 1 ) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 10 of that Regulation, these prices should be increased, maintained and decreased according to the species for the 1987 fishing year, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1987 for the products listed in Annex II to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1986. For the Council The President M.JOPLING (') OJ No L 379, 31 . 12. 1981 , p. 1 . 24. 12. 86 Official Journal of the European Communities No L 365/9 ANNEX Group of products Commercial specifications Guide price(ECU per tonne) 1 . Sardines Frozen, in lots or in original packages containing the same products 389 2. Sea-bream of the species Dentex dentex and Pagellus spp. Frozen, in lots or in original packages containing the same products 1 224 3. Squid (Loligo patagonica) Frozen, not cleaned, in original packages containing the same products 1 140 4. Squid (Todarodes sagittatus) Frozen, not cleaned, in original packages containing the same products 1 151 5. Squid (Illex illecebrosus) Frozen, not cleaned, in original packages containing the same products 1 209 6. Cuttlefish of the species Sepia offici ­ nalis, Rossia macrosoma and Sepiola rondeletti Frozen, in original packages containing the same products 1 594 7. Octopus Frozen, in original packages containing the same products 1 235